Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher N. George on 3/10/2021.
The application has been amended as follows: 
Amendment to the claims:


--  	1. An adjustable stabilizer bar to restrict motion in furniture, the furniture having a first furniture element and a second furniture element, the first furniture element spaced apart from the second furniture element, the adjustable stabilizer bar comprising:
a first segment having a first end and a second end;
a second segment having a first end and a second end, the first end of the second segment to at least partially overlap the second end of the first segment;
an attachment mechanism extending through the first end of the first segment and through the second end of the second segment to adjustably lock the at least partially overlapped position of the second segment with respect to the first segment;

a second clamping portion at the second end of the second segment to removably affix the second segment to the second furniture element, 	wherein at least one of the first clamping portion or the second clamping portion is formed by attaching a U-shaped piece to at least one of the first end of the first segment or the second end of the second segment to interact with at least one bolt and a plate. 	
--  	Claims 6 and 21 are canceled.
--   	Claim 7, line 2 “a second furniture element” should be amended to –the second furniture element–
--  	Claim 17, line 2 “a second furniture element” should be amended to –the second furniture element–
--   22. The adjustable bar of claim 1, wherein at least one of the first segment or the second segment is formed of metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631